DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2013/0233605).
In regards to claim 1, Hsu ‘605 discloses 
An electrolytic capacitor module comprising at least two types of electrolytic capacitors (302 & 304 – fig. 3; [0029]) with different etching pit lengths ([0018] & [0032]), wherein the electrolytic capacitors are connected in 5parallel (fig. 3C; [0038]).  

In regards to claim 2, Hsu ‘605 discloses 
The electrolytic capacitor module according to claim 1, wherein the electrolytic capacitors are each an electrolytic capacitor with an etching pit length of 27 µm or less or an electrolytic capacitor with an etching pit length over 27 10 µm ([0032] – as each electrode has etching pits and said pits must have a length greater than 0; said limitation is met).  

In regards to claim 3, Hsu ‘605 discloses 
A filter circuit comprising an electrolytic capacitor module that includes at least two types of electrolytic capacitors (302 & 304 – fig. 3; [0029]) with different etching pit lengths ([0018] & [0032]), wherein the electrolytic capacitors are connected in 5parallel (fig. 3C; [0038]).  

In regards to claim 4, Hsu ‘605 discloses 


20 In regards to claim 5, Hsu ‘605 discloses 
A power converter comprising a filter circuit ([0005-0006] – fig. 3C) comprising an electrolytic capacitor module that includes at least two types of electrolytic capacitors (302 & 304 – fig. 3; [0029]) with different etching pit lengths ([0018] & [0032]), wherein the electrolytic capacitors are connected in 5parallel (fig. 3C; [0038]).  

25 In regards to claim 6, Hsu ‘605 discloses 
The power converter according to claim 5, wherein the electrolytic capacitors are each an electrolytic capacitor with an etching pit length of 27 µm or less or an electrolytic capacitor with an etching pit length over 27 µm ([0032] – as each electrode has etching pits and said pits must have a length greater than 0; said limitation is met).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0268502 – fig. 4; [0035]		US 3,976,922 – fig. 1
US 2008/0285210 – fig. 2-3		US 6,736,956 – fig. 1
US 11,183,338 – abstract

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848